DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 4/14/2022.  Since the previous filing, claims 1 and 13 have been amended, claims 2-3 and 17-18 have been cancelled and no claims have been added.  Thus, claims 1, 4-16 and 19 are pending in the application.
In regards to the drawing objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 102 and 103 rejections, applicants’ amendments do not overcome the previous rejections and they are maintained, modified for the amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 10, 11, 12, 13, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cise (U.S. Pat. 6,612,304).
Regarding claim 1, Cise discloses respiratory access assembly comprising (Col. 1 lines 50-55: a manifold having a first mating surface defining a first port opening (Col 5 lines 49-58 discloses a manifold having a stator plate with a first port opening Fig. 1 manifold (101), stator plate (112), first port opening (166); first mating surface (170)); and a rotatable adapter having a second mating surface defining a second port opening (Col. 5 lines 49-67-Col. 6 lines 1-3; Col. 6 lines 21-35: Col. 6 lines 36-55; Fig. 4 shows rotatable adapter (102), second mating surface within (150) and second port (106)); a seal assembly disposed between the manifold and the rotatable adapter (Col. 6 lines 35-55; Fig. 1 and 4 seal (116) between rotatable adapter (102) and manifold (101)), the seal assembly comprising a first seal ring, a second seal ring, and an outer seal ring disposed proximate an outer perimeter of at least one of the manifold or the rotatable adapter (Col, 6 lines 35-33, Fig. 1 and 4 first sealing ring (176) second sealing ring (178) outer seal ring (see Annotated Fig 1), a connection portion connected between the first seal and the second seal ring (Col. 2 line 1-19; Col. 2 lines 26-47; Col. 6 lines 21-55); wherein the rotatable adapter is rotatable relative to the manifold between an open configuration and a closed configuration, wherein in the open configuration the first port opening of the manifold is aligned with the second port opening and sealed with the second port opening by the first seal ring of the seal assembly to form a fluid connection between the first port opening of the manifold and the second port opening of the rotatable adapter, and wherein in the closed configuration the first part opening of the manifold is sealed with a portion of the second mating surface of the rotatable adapter by the second seal ring of the seal assembly, and wherein the seal assembly comprises a connection portion connected between the first seal ring and the second seal ring, the connection portion forming a seal between the first mating surface and the second mating surface between the first seal ring and the second seal ring (Col. 2 Lines 1-19; Col. 2 lines 26-47; Col. 6 lines 21-55), and wherein the seal assembly is countersunk with respect of the second mating surface of the manifold such that an outer sealing surface of the seal assembly is planar and approximately flush with the second mating surface (Col 6, lines 36-55; Fig. 1 and 4 show seal (116) and outer sealing surface (see Annotated Fig 1) counter sunk with the inner surface of (113) and flush with the second mating surface).

    PNG
    media_image1.png
    180
    448
    media_image1.png
    Greyscale

Annotated Fig 1
Regarding claim 5, Cisc discloses the seal assembly of claim 1 and Cise further discloses further comprising a continuous surface defined between the outer seal ring and each of the first seal ring and second seal ring (see Annotated Fig 1).
Regarding claim 8, Cise discloses the seal assembly of claim 1 and Cise further discloses wherein it is attached to at least one of the manifold or rotatable adapter (Col. 6 lines 35-35).
Regarding claim 10, Cise discloses the seal assembly of claim 1 and Cise further discloses a ventilator manifold that is configured to be attached to an artificial airway that extends into a respiratory tract of a patient, and wherein at least one of the first port opening or second port opening is coupled with the ventilator manifold (Col. 1 lines 50-67).
Regarding claim 11, Cise discloses the seal assembly of claim 1 and Cise further discloses a catheter assembly comprising a catheter tube, and wherein at least one of the first port opening or second port opening is coupled with the catheter assembly such that the catheter tube is slidable through the first port opening and second port opening when the rotatable adapter is in the open configuration (Col 2 lines 20-37).
Regarding claim 12, Cise discloses the seal assembly of claim 1 and Cise further discloses one of the manifold or rotatable adapter comprises a snap ring feature that is configured to engage a portion of another of the manifold or rotatable adapter to couple the manifold and rotatable adapter together (Col. 5 lines 59-67 - Col. 6 lines 1-3).
Regarding claim 13, Cise discloses a method of forming a respiratory access assembly, the method comprising (Col 1 lines 50-55}: forming a manifold having a first mating surface defining a first port opening (Col. 5 lines 49-58 discloses a manifold having a stator plate with a first port opening: Col. 8 lines 66-67-Col, 9 lines 1-4; Fig. 1 manifold (101), stator plate (112), first port opening (166): first mating surface (170)); and forming a rotatable adapter having a second mating surface defining a second port opening (Col. 5 lines 49-67-Col. 6 lines 1-3; Col. 6 lines 21-35; Col. 6 lines 36-55, Fig. 4 shows rotatable adapter (102), second mating surface within (150) and second port (106)); arranging a seal assembly between the first mating surface of the manifold and the second mating surface of the rotatable adapter (Col. 6 lines 35-55; Fig. 1 and 4 seal (116) between rotatable adapter (102) and manifold (101)), the seal assembly comprising a first seal ring, a second seal ring, and an outer seal ring disposed proximate an outer perimeter of at least one of the manifold or the rotatable adapter (Col 6 lines 35-55, Fig. 1 and 4 first sealing ring (176) second sealing ring (178) outer ring (see Annotated Fig 1), wherein the rotatable adapter is rotatable relative to the manifold between an open configuration and a closed configuration, wherein in the open configuration the first port opening of the manifold is aligned with the second port opening and sealed with the second port opening by the first seal ring in the seal assembly to form a fluid connection between the first port opening of the manifold and the second port opening of the rotatable adapter, and wherein in the closed configuration the first port opening of the manifold is sealed with a portion of the second mating surface of the rotatable adapter by the second seal ring of the seal assembly, and wherein the seal assembly comprises a connection portion connected between the first seal ring and the second seal ring, the connection portion forming a seal between the first mating surface and the second mating surface between the first seal ring and the second seal ring (Col. 2 lines 1-19, Col. 2 limes 26-47; Col. 6 fines 21-55), and wherein the seal assembly is countersunk with respect to the second mating surface of the manifold such that an outer sealing surface of the seal assembly is planar and approximately flash with the second mating surface (Col 6, lines 36-55; Fig. 1 and 4 show seal (116) and outer sealing surface (see Annotated Fig 1) counter sunk with the inner surface of (113) and flash with the second mating surface).
Regarding claim 14, Cise discloses the method of claim 13 and Cise further discloses at least one of forming the manifold or forming the rotatable adapter comprises injection molding at least one of the manifold and the rotatable adapter (Col. 8 lines 66-67-Col 9 tines 1-4).
Regarding claim 15, Cise discloses the method of claim 13 and Cise further discloses arranging the seal assembly between the first mating surface of the manifold and the second mating surface of the rotatable adapter comprises attaching the seal assembly to at least one of the first mating surface of the manifold and the second mating surface of the rotatable adapter (Col 6 lines 35-55).
Regarding claim 19, Cise discloses the method of claim 13 and Cise further discloses integrally forming a snap ring feature with one of the manifold or the rotatable adapter that is configured to engage a portion of another of the manifold or rotatable adaptor to couple the manifold and rotatable adapter together (Col. 5 line 59-67 – Col. 6 line 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cise (US 6612304).
Regarding claim 4, Cise discloses the assembly of claim 1.
Cise does not explicitly disclose the seal assembly further comprises at least one spoke connected between the outer seal ring and at least one of the first seal ring and the second seal ring.
However, Cise teaches a connecting portion between the outer seal ring and the first and second seal ring (Col 6 lines 35-55, Fig. 1 and 4 first sealing ring (176) second sealing ring (178) outer seal ring (see Annotated Fig 1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting portion between the outer seal ring and the first and second seal ring of Cise to be a spoke. The skilled artisan would have been motivated to make the modification as the connection portions are interchangeable and provide the same function the engagement of the outer seal ring thus meets the sealing and joining effect claimed and thus is 4 design choice. In re Dailey, 337 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
Regarding claim 9, Cisc discloses the assembly of claim 1 and Cise further discloses the seal assembly is injection molded onto the first mating surface of the manifold or the second mating surface of the rotatable adapter (Col. 8 lines 66-67-Cal. 9 lines 1-4).
Cise does not disclose the device being over molded.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cise to produce the device via over molding. The skilled artisan would have been motivated to make the modification as the claims are a product by process and because the product appears to be the same or similar to that of the prior art although produced by a different process. Thus, one of ordinary skill in the art would have looked at multiple processes in order to arrive at the end product.
In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be “essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal” and therefore a different and nonobvious product.).
Regarding claim 16, Cise discloses the assembly of claim 1 and Cise further discloses arranging the seal assembly between the first mating surface of the manifold and the second mating surface of the rotatable adapter comprises injection molding the seal assembly to at least one of the first mating surface of the manifold and the second mating surface of the rotatable adapter (Col 8 lines 66-67-Col. 9 lines 1-4).
Cise does not disclose the device being over molded.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cise to produce the device via over molding. The skilled artisan would have been motivated to make the modification as a matter of design choice. Since the individual components of Cise are made by an injection molding process, it would be reasonable to over-mold the seal assembly to at least one of the first mating surface of the manifold or the second mating surface of the rotatable adapter as a design choice to arrive at the same respiratory assembly.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cise (US 6612304) as applied to claims 1 and 13, in view of Brewer (US 8544463).
Regarding claim 6, Cise discloses the assembly of claim 5.
Cise does not disclose the outer seal ring comprises a portion of the seal assembly proximate a perimeter of the seal assembly that is raised relative to the continuous surface in a direction perpendicular to the continuous surface.
However, Brewer teaches the outer seal ring comprises a portion of the seal assembly proximate a perimeter of the seal assembly that is raised relative to the continuous surface in a direction perpendicular to the continuous surface (Col. 6 lines 11-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cise to incorporate the outer seal ring comprises a portion of the seal assembly proximate a perimeter of the seal assembly that is raised relative to the continuous surface in a direction perpendicular to the continuous surface as taught by Brewer. The skilled artisan would have been motivated to make the modification in order to ensure a proper connection and seal between the outer seal and the manifold and rotatable member.
Regarding claim 7, Cise discloses the assembly of claim 5.
Cise does not disclose at least one of the first seal ring and the second seal ring comprises a portion of the seal assembly that is raised relative to the continuous surface in a direction perpendicular to the continuous surface.
However, Brewer teaches at least one of the first seal ring and the second seal ring comprises a portion of the seal assembly that is raised relative to the continuous surface in a direction perpendicular to the continuous surface (Col 6 lines 11-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cise to incorporate at least one of the first seal ring and the second seal ring comprises a portion of the seal assembly that is raised relative to the continuous surface in a direction perpendicular to the continuous surface as taught by Brewer. The skilled artisan would have been motivated to make the modification in order to ensure a proper connection and seal between the first and second port openings.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mansi (U.S. Pub. 2019/0134338) in view of Cise (US 6612304).
Regarding claim 1, Mansi discloses a respiratory access assembly comprising (par, [0059] respiratory access assembly (100): a manifold having a first mating surface defining a first port opening: and a rotatable adapter having a second mating surface defining a second port opening (Par. [0048]; Par. [0067], Par. [0068] Fig. 1 manifold (10) rotatable adapter (20), first port (12), second port opening (16/96)) a seal assembly disposed between the manifold and the rotatable adapter, the seal assembly comprising a first seal ring, a second seal ring, (Par. [0048] discloses a first and second seal ring; Fig. 2 first seal ring (40) around port (12) and a second seal ring (40) around port (14), and a connection portion connected between the first seal ring and the second seal ring (Par [0067] – Par [0068] discloses a first portion to allow fluid flow through port (12) and a second position preventing flow through port (12)); wherein the rotatable adapter is rotatable relative to the manifold between an open configuration and a closed configuration, wherein in the open configuration the first port opening of the manifold is aligned with the second port opening and sealed with the second port opening by the first seal rime of the seal assembly to form a fluid connection between the first port opening of the manifold and the second port opening of the rotatable adapter, and wherein in the closed configuration the first port opening of the manifold is sealed with a portion of the second mating surface of the rotatable adapter by the second seal ring of the seal assembly, and wherein the seal assembly comprises a connection portion connected between the first seal ring and the second seal ring, the connection portion forming a seal between the first mating surface and the second mating surface between the first seal ring and the second seal ring (Par. [0067]-Par. [0068] discloses a first position to allow fluid flow through port (12) and a second position preventing flow through port (12)), and wherein the seal assembly is countersunk with respect to the first mating surface of the manifold such that an outer sealing surface of the seal assembly is approximately flush with the first mating surface (Par. [0048] discloses a modified seal assembly fitting into a groove and thus is countersunk: Par. [0080]; Fig. 2 first mating surface at (64) seal assembly (40) countersank with respect to first mating surface at (64) approximately flush with the first mating surface at (64)).
Mansi does not disclose an outer seal ring disposed proximate an outer perimeter of at least one of the manifold or the rotatable adapter and wherein the outer sealing surface is planar.
However, Cise teaches a first and second seal ring and an outer seal ring disposed proximate an outer perimeter of at least one of the manifold or the rotatable adapter and wherein the outer sealing surface is planar (Col. 6 lines 35-55, Fig. 1 and 4 first sealing ring (176) second sealing ring (178) outer seal ring (see Annotated Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal assembly of Mansi to incorporate an outer seal ring with an outer sealing surface that is planar as taught by Cise. The skilled artisan would have been motivated to make the modification in order to provide a more fitted seating between the mating surface and the seal, providing an airtight seal between the first movable element (18) and second movable element (20) as seen in Mansi Fig. 2 and Cise Fig. 1 stationary member (112) and rotor member (113).
Regarding claim 13, Mansi discloses a method of forming a respiratory access assembly (Par. [0059] respiratory access assembly (100), the method comprising: forming a manifold having a first mating surface defining a first port opening; and forming a rotatable adapter having a second mating surface defining a second port opening (Par. [0048]; Par. [0067); Par. [0066]; Fig. 1 manifold (10) rotatable adapter (20), first port (72), a second port opening (16/96)); arranging a seal assembly between the first mating surface of the manifold and the second mating surface of the rotatable adapter, the seal assembly comprising a first seal ring, a second seal ring (Par. [0048] discloses a first and second seal ring; Fig. 2 first seal ring (40) around port (12) and a second seal ring (40) around port (14), wherein the rotatable adapter is rotatable relative to the manifold between an open configuration and a closed configuration, wherein in the open configuration the first port opening of the manifold is aligned with the second port opening and sealed with the second port opening by the first seal ring in the seal assembly to form a fluid connection between the first port opening of the manifold and the second port opening of the rotatable adapter, and wherein in the closed configuration the first port opening of the manifold is sealed with a portion of the second mating surface of the rotatable adapter by the second seal ring of the seal assembly, and wherein the seal assembly comprises a connection portion connected between the first seal ring and the second seal ring, the connection portion forming a seal between the first mating surface and the second mating surface between the first seal ring and the second seal ring (Par. (0067]-Par. [0068] discloses a first position to allow fluid flow through port (12) and a second position preventing flow through port (12)).
Mansi does not disclose an outer seal ring disposed proximate an outer perimeter of at least one of the manifold or the rotatable adapter and wherein the outer sealing surface is planar.
However, Cise teaches a first and second seal ring and an outer seal ring disposed proximate an outer perimeter of at least one of the manifold or the rotatable adapter and wherein the outer sealing surface is planar (Col. 6 lines 35-55, Fig. 1 and 4 first scaling ring (176) second scaling ring (178) outer seal ring (see Annotated Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal assembly of Mansi to incorporate an outer seal ring with an outer sealing surface that is planar as taught by Cise. The skilled artisan would have been motivated to make the modification in order to provide a more fitted seating between the mating surface and the seal, providing an airtight seal between the first and second ports and to ensure an air tight seal between the first movable element (18) and second movable element (20) as seen in Mansi Fig. 2 and Cise Fig. 1 stationary member (112) and rotor member (113).  
Response to Arguments
In regards to the arguments concerning independent claims 1 and 13, these arguments are not persuasive.  
With respect to the arguments concerning the rejection based on Cise, applicant argues that as Cise describes the openings 176 and 178 as “projections of the columns 106 and 107a” and therefore cannot be considered to be countersunk.  Examiner respectfully disagrees.  Figure 4 (see Annotated Fig 4) of Cise shows a recessed area into which the seal 116 is set.  The termination of columns 106a and 107a is likewise recessed.  Therefore, when set into said recessed area, the seal 116 and the openings 176 and 178 may be considered continuations or projections of the columns without protruding beyond the second mating surface.

    PNG
    media_image2.png
    220
    405
    media_image2.png
    Greyscale

Annotated Fig 4
With respect to the arguments concerning the rejection based on Mansi, applicant argues that the seal of Mansi is incapable of creating a planar surface as defined in the amended claim.  While Examiner agrees that the exemplary O-Ring as presented by Mansi does not provide a planar surface, there is no teaching in the disclosure of Mansi that specifies the seal must be an O-Ring.  Further, the seal of Cise is planar as shown in at least Figure 1 and Figure 4 and may be used as a teaching reference for this limitation and provide a fitted seating between the seal and the mating surface as a rectilinear cross-sectional seal would sit more securely into the rectilinear countersinks of the mating surface.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785